DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 4/13/2021.
Claims 1, 2, 8-9 and 21-26 are pending. Claims 1 and 22 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 was filed before the mailing date of the Notice of Allowance and the requirement for the §1.97(e) statement OR the fee set forth in 37 CRF §1.17(p) has been met.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Response to Arguments/Amendment
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1, 2, 8-9 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Qu et al (US 2019/0208402 A1), discloses a method in a Next Generation Core Control Function (NG-CCF) node for communication with a Next Generation Policy Control Function (NG-PCF) node. The method comprises: communicating network related parameters with the NG-PCF node via a direct interface between the NG-CCF node and the NG-PCF node.
Regarding claim 1, however, Qu does not teach the presently claimed feature of a policy client on the hardware layer and an interface between the policy client on the hardware layer of the terminal and the operating system of the terminal, or an interface between the policy client and the application layer of the terminal. Therefore Qu does not alone or in combination disclose the claim limitation:  
receiving, by a hardware layer of a terminal, a policy from a policy control function (PCF) through a dedicated transport channel between the PCF and the terminal, the dedicated transport channel implemented by the hardware layer, and dedicated to transmitting policies from the PCF to the terminal; and sending, by a policy client on the hardware layer, a policy related to an operating system of the terminal to the operation system through an interface between the policy client and the operating system, or
sending, by the policy client on the hardware layer, a policy related to an application layer of the terminal to the application layer through an interface between the policy client and the application layer.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claim 22, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1, 2, 8-9 and 21-26 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474